DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2021 has been entered.

Drawings
The drawings were received on January 28, 2021.  These drawings are unacceptable.
The drawings are objected to because inconsistent reference numbers. Changing "130B" to "110D" in Figs. 3, 6, 7, 9, 14; "110B" to "110C" and "130A" to "115B" in Figs. 9, are suggested.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 9, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (2013/0221356).
As for claim 9, Yamazaki et al. show in Figs. 12A, 12C, 15 and related text a method, comprising: 
forming, embedded within a semiconductor structure (entire structure 260/250a/250b), a first field effect transistor 101 of 250b vertically stacked on a first surface of a second FET 101 of 250a, wherein a second surface (side surface) of the first FET and a third surface (side surface) of the second FET are each disposed within and are disjoint from a fourth surface (side surface) of the semiconductor structure, wherein the first FET and the second FET are separated by an insulating layer 251b ([0277]); and 


As for claim 14, Yamazaki et al. show at least one of the first FET or the second FET comprise a vertical transport FET ([0243]).

As for claim 15, Yamazaki et al. show the second FET comprises an epitaxial layer 115, and wherein the epitaxial layer is electrically coupled to the conductive plane ([0248]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (2013/0221356) in view of Oxland (2016/0240533).
As for claims 10 and 11, Yamazaki et al. disclosed substantially the entire claimed invention, as applied to claim 9 above, except the conductive plane comprises at least one of a ground plane or a power plane (claim 10); and the conductive plane is comprised of at least one of a substrate layer or a metallic layer (claim 11).
Oxland teaches in Fig. 1, 2, 4A-4V and related text:
 As for claim 10, the conductive plane comprises at least one of a ground plane or a power plane Vdd ([0016], lines 8-10).

As for claim 11, the conductive plane is comprised of at least one of a substrate layer or a metallic layer ([0016], lines 2-3 and 8-10). 
Yamazaki et al. and Oxland are analogous art because they are directed to a vertical transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yamazaki et al. with the specified feature(s) of Oxland because they are from the same field of endeavor.


Response to Arguments
Applicant’s arguments with respect to claim(s) 9-11, 14 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEIYA LI/Primary Examiner, Art Unit 2811